Title: To Benjamin Franklin from ——— de Ponteney with Franklin’s Note for a Reply, 3 June 1778
From: Ponteney, —— de,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur
Besancon 3 juin 1778
An consequance de ce dont nous sommes convenus ansemble le jour que j’ait eu l’honneur de diner avec vous, Monsieur, chez Mr. de la faye, j’ait celuy de vous anvoier la notte et les echantillions des marchandise que mon mari peut fournir vandues sur le port a auxonne pour de la etre transportees par la saône et le Rhône a arles, soit pour etre ambarquees sur la mediterannée, ou par le Canal Royal du Languedoc a Bordeaux ou par terre les faire anvoier par les roullier a Nantes ou tel port de mer que l’on jugeras a propos. Si les article convenoits il pouroit dans l’espace de trois mois fournir la quantité qu’il luy seroit comise, il anveras a Versaille une piece de chaque qualité de marchandise et an fera le voiage s’il etait nesesaire.
Il faut, Monsieur, que vous aiés la bonté de rapeller a votre souvenir le dernier Memoire que Mr. de la faye vous as remis a passy. Vous veres une notte plus ample d’autres objet an armes toille a voille etc. qui ÿ sont detaillées. Si vous pansiés, Monsieur, q’une partie de Légume en pois et aricots pouroit avoir un cours d’aprovisionement mon mari ce chargeroit de les faire desendres jusqu’a Marseilles ainsi que des gros vins du Maconois. Nous attandron l’honneur de votre reponse pour nous conformer a vos aintantions. Suis avec la consideration la plus distinguee Monsieur Votre tres humble et tres obeissante servante
DE PONTENEYa auxonne an Bourgogne
Mr. franckelin a la cour

[In Franklin’s hand:] That having discontinu’d the Purchasing of Goods ourselves for America, we will deliver the Samples to some of our Merchants, and recommend them to their Attentions, as it would give us pleasure to be of any Service to M. or Mme. de Ponteney.

 
Notation: De Ponteny offering Goods for sale
